576 F.2d 562
UNITED STATES of Americav.Corinne Ann SANTIAGO, Appellant.
No. 78-1079.
United States Court of Appeals,Third Circuit.
Argued April 26, 1978.Decided May 9, 1978.

Ishmael A. Meyers, U. S. Atty., Thomas K. Moore, Asst. U. S. Atty., Charlotte Amalie, St. Thomas, V. I., for appellee.
George M. Alexis, U. S. Federal Public Defender, Charlotte Amalie, St. Thomas, V. I., for appellant.
Before GIBBONS, GARTH, and HIGGINBOTHAM, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, Corinne Ann Santiago, pleaded guilty to a charge of possessing cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).  She was sentenced under 18 U.S.C. § 4205(c) (1976 ed.).  After a report was prepared pursuant to that statute, she received a final sentence of eighteen months of confinement, with the execution of all but six months suspended.


2
If Santiago had been convicted by a United States District Court sitting within the territorial limits of the states, she would have been eligible for sentencing under the Federal Youth Corrections Act.  18 U.S.C. § 5005 et seq.  However, that Act applies only in the states of the United States and in the District of Columbia.  18 U.S.C. § 5024.  Santiago contends that Congress' failure to extend the benefits of that Act to youths convicted of violating federal law in the territories of the United States deprives her of equal protection of the laws as required by the due process clause of the fifth amendment.  That constitutional amendment was made applicable to the Virgin Islands by the Revised Organic Act of the Virgin Islands, Pub.L. No. 90-496, § 11, 82 Stat. 841 (amending 48 U.S.C. § 1561).


3
However, Section 11 of the Organic Act did not make all federal statutes uniformly applicable to the Virgin Islands.  Moreover, Congress is not obliged to extend the provisions of every federal statute to the territories.  Downes v. Bidwell, 182 U.S. 244, 21 S.Ct. 770, 45 L.Ed. 1088 (1901).  In this instance Congress has declined to extend the Youth Corrections Act to the territories, including the Virgin Islands.  The judgment appealed from will be affirmed.